[EXECUTION DRAFT]
EXHIBIT 10.9




SECOND AMENDMENT AGREEMENT
This SECOND AMENDMENT AGREEMENT, dated as of April 21, 2017 (this “Agreement”),
is made by and among Illinois Power Marketing Company, an Illinois corporation
(the “Applicant”), and MUFG Union Bank, N.A. (formerly known as Union Bank,
N.A.) (together with its successors and assigns, the “Bank”).
PRELIMINARY STATEMENTS


1.The Applicant and the Bank are parties to that certain Letter of Credit and
Reimbursement Agreement, dated as of January 29, 2014 (as amended prior to the
date hereof, the “Existing Agreement”, as further amended by this Agreement, the
“Amended Agreement”, and as the Amended Agreement may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Letter of Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Amended
Agreement.
2.The Applicant desires to amend the Existing Agreement to extend the
Termination Date, and the Bank has agreed to such amendment on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.    Amendment to the Existing Agreement. The definition of
“Termination Date” contained in Section 1 of the Existing Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, hereby amended by deleting
the date “April 21, 2017” in its entirety and substituting therefor the new date
“July 11, 2017”.
Section 2.    Conditions to Effectiveness.


This Agreement shall become effective as of the date first above written (the
“Amendment Effective Date”) when, and only when:


(a)    This Agreement shall have been duly executed by the Bank, and the Bank
(or its counsel) shall have received from the Applicant either (i) a counterpart
of this Agreement signed on behalf of the Applicant or (ii) written evidence
satisfactory to the Bank (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that the Applicant
has signed a counterpart of this Agreement.


(b)    The Bank shall have received all documents it may reasonably request
relating to any matters relevant hereto, all in form and substance satisfactory
to the Bank.


Section 3.    Representations and Warranties of the Applicant.


To induce the Bank to enter into this Agreement, the Applicant hereby represents
and warrants to the Bank as follows:
(a)    Authorization and Enforceability. The execution, delivery and performance
by the Applicant of this Agreement and the performance by the Applicant of the
Amended Agreement (the foregoing being referred to herein, collectively, as the
“Amendment Transactions”) are within the Applicant’s organizational powers and
have been duly authorized by all necessary organizational action. This Agreement
has been duly executed and delivered by the Applicant. This Agreement and the
Amended Agreement constitute the legal, valid and binding obligations of the
Applicant, enforceable against the Applicant in accordance with their respective
terms, subject to bankruptcy, insolvency and similar laws of general application
affecting the rights of creditors generally, and to general principles of
equity.
(b)    Governmental Approvals; No Conflicts. The Amendment Transactions (i) do
not require any authorization, approval or consent of, or notice to or filing
with, any governmental or regulatory authority or any other Person, (ii) do not
and will not violate or conflict with any provision of law, (iii) do not and
will not contravene or conflict with any provision of the articles of
incorporation or by-laws of the Applicant or of any indenture, loan agreement or
other contract, or any judgement, order or decree that is binding upon the
Applicant, and (iv) do not and will not result in or require the imposition of
any lien or security interest on any of the revenues or assets of the Applicant
other than liens and security interests in favor of the Bank granted pursuant to
the Cash Collateral Agreement.


77197632_2

--------------------------------------------------------------------------------

2




(c)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or governmental authority pending against or, to the knowledge of the
Applicant, threatened against the Applicant that involve this Agreement, the
Amended Agreement or the Amendment Transactions.
(d)    No Default. No Unmatured Event of Default or Event of Default has
occurred and is continuing or would occur as a result of the execution, delivery
or performance by the Applicant of this Agreement.
Section 4.    Reference to and Effect on the Letter of Credit Agreement and the
Other Financing Documents.
(a)    Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Existing Agreement and the
other Financing Documents shall remain in full force and effect in accordance
with their respective terms and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Cash Collateral
Agreement and all of the Collateral (as defined in the Cash Collateral
Agreement), if any, do and shall continue to secure the payment of all
Obligations (as defined in the Cash Collateral Agreement). The amendment set
forth herein shall be limited precisely as provided for herein and shall not be
deemed to be a waiver of, amendment of, consent to departure from or
modification of any term or provision of the Existing Agreement, any other
Financing Document or any other document or instrument referred to therein or of
any transaction or further or future action on the part of the Applicant
requiring the consent of the Bank, except to the extent specifically provided
for herein. Except as expressly set forth herein, the Bank has not and shall not
be deemed to have waived any of its rights or remedies against the Applicant for
any existing or future Events of Default or Unmatured Events of Default. The
Bank reserves the right to insist on strict compliance with the terms of the
Letter of Credit Agreement and the other Financing Documents, and the Applicant
expressly acknowledges such reservation of rights. Any future or additional
amendment or waiver of any provision of the Letter of Credit Agreement or any
other Financing Document shall be effective only if set forth in a writing
separate and distinct from this Agreement and executed by the appropriate
parties in accordance with the terms thereof.
(b)    Upon the effectiveness of this Agreement: (i) each reference in the
Existing Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Existing Agreement shall mean and be a reference to the
Amended Agreement; and (ii) each reference in any other Financing Document to
“the Letter of Credit Agreement”, “the Reimbursement Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Agreement shall mean
and be a reference to the Amended Agreement. This Agreement shall constitute a
“Financing Document” for all purposes under the Letter of Credit Agreement and
the other Financing Documents.
(c)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Bank under the Existing Agreement or any other Financing Document,
nor constitute a waiver of any provision of the Existing Agreement or any other
Financing Document.
Section 5.    Liens Unimpaired. After giving effect to this Agreement, none of
(a) the modification of the Existing Agreement effected pursuant to Section 1 of
this Agreement or (b) the execution, delivery, performance or effectiveness of
this Agreement:
(i)impairs the validity, effectiveness or priority of the liens granted pursuant
to the Cash Collateral Agreement, and such liens continue unimpaired with the
same priority to secure repayment of all Obligations (as defined in the Cash
Collateral Agreement), whether heretofore or hereafter incurred; or
(ii)requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such liens.
Section 6.    Confirmation. The Applicant hereby acknowledges and agrees that,
as of the Amendment Effective Date, the Applicant has no defense, offset,
counterclaim, cross claim, or demand of any kind or nature whatsoever that can
be asserted to reduce or eliminate all or any part of the Applicant’s liability
to pay the Liabilities and other Obligations or to seek affirmative relief or
damages of any kind from the Bank.
Section 7.    Costs and Expenses.
The Applicant agrees to pay (a) all reasonable and documented out-of-pocket
costs and expenses incurred by the Bank in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other instruments
and documents to be delivered hereunder, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel to the Bank
with respect thereto and with respect to advising the Bank as to its rights and
responsibilities hereunder and thereunder, and (b) all reasonable and documented
out-of-pocket expenses incurred by the Bank (including, without limitation, the
reasonable


77197632_2

--------------------------------------------------------------------------------

3




and documented fees, charges and disbursements of any counsel and any consultant
for the Bank) in connection with the enforcement of this Agreement.
Section 8.    Counterparts.
This Agreement may be executed in any number of counterparts (and by different
parties hereto in separate counterparts), each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
(including, without limitation, by Adobe portable document format file (also
known as a “PDF” file)) shall be as effective as delivery of a manually signed
counterpart of this Agreement.
Section 9.    Governing Law.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
Section 10.    Miscellaneous.
This Agreement shall be subject to the provisions of Sections 12.3, 12.4, 12.5
(other than the first sentence thereof), 12.13 and 12.14 of the Existing
Agreement, each of which is incorporated by reference herein, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]




77197632_2

--------------------------------------------------------------------------------


[EXECUTION DRAFT]
EXHIBIT 10.9




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
ILLINOIS POWER MARKETING COMPANY, as the Applicant


By: /s/ Siddharth Manjeshwar

Name: Siddharth Manjeshwar
Title: VP & Treasurer





S-1


[Signature Page to Second Amendment Agreement (Illinois Power Marketing
Company)]
77197632_2

--------------------------------------------------------------------------------


[EXECUTION DRAFT]
EXHIBIT 10.9




MUFG UNION BANK, N.A. (formerly known as Union Bank, N.A.), as the Bank


By: /s/ Chi-Cheng Chen

Name: Chi-Cheng Chen
Title: Director



S-2


[Signature Page to Second Amendment Agreement (Illinois Power Marketing
Company)]
77197632_2